Merrick, J.
Exception is taken in this case to the rejection of evidence offered by the defendants, and to the instructions which were given to the jury by the presiding judge.
1. There was no error in the exclusion of the answer to the inquiry put to Fletcher, “ if he would have been likely to have heard, if any thing had been said by the officers to Benjamin ? ” The reasons given by the court were fully sufficient to justify the refusal to allow any reply to be put in evidence. The witness had already explained the relative position of the parties ; had stated as fully as he could who were present, and how he, as well as the others, were severally engaged. Whether *355he would have been likely to have heard what was said, if any thing was said by the officer to Cooley, was mere matter of opinion, concerning which we do not perceive that he had the means of determining with any greater degree of accuracy than the jury, to whom all the attending circumstances, as well as the relative situation of the parties, had been fully made known.
, We are aware that it has not unfrequently occurred that questions similar to this have been proposed and answered in the course of the tidal of issues of fact. But so far as is known, whenever such interrogations have been allowed, no objection was interposed to the inquiry. This forbearance has probably resulted from the belief that they were too unimportant to be made the subject of controversy. If however the true rule is insisted upon, the witness under examination must be limited to the statement of facts only, except in particular cases, where, having peculiar means of deducing conclusions, the rules of evidence allow him to express his opinion upon facts which are proved, or upon an assumed hypothesis which the inquirer supposes has been or will be satisfactorily established.
2. To the question, Did Rice go up to B. Cooley, put his hand on his shoulder, and say, I have a warrant,’ as he has testified ? ” it may have been a sufficient objection, that it was in its form so direct and leading as to make it on that account inadmissible.
But in support of the ruling which disallowed this, as well as the further inquiry, “ Did Holcomb go up to B. Cooley, and speak to him ? ” there is the further consideration, quite decisive in its character, that the witness had in effect already given negative answers to the questions. He had testified distinctly, before these interrogatories were put to him, that he did not hear any thing said by any one at the point of time indicated by the inquiry. And if he had heard nothing said by any one, it was impossible that he could testify to the utterance of a given expression by a particular individual. The inquiry obviously could lead to the disclosure of no fact, nor come to any useful result. The presiding judge "might therefore verv *356properly, in the exercise of judicial discretion, restrain the defendant from pursuing the cross-examination further in this direction.
We may add also that, in view of the facts stated in the bill of exceptions, we are unable to perceive how the answers of the witnesses, even if they had been in the affirmative, could have had any material or appreciable effect upon the course of the trial, or the issue to be determined. And if the answers, in the most favorable way to the defendant in which they could have been given, would have been of no value to him, the refusal of the court to allow an inquiry to be made concerning a matter so immaterial affords no ground for setting aside the verdict.
3. The questions arising upon the refusal of the court to accede to the request of the defendants, and upon the instructions which were actually given to the jury, though they do not appear to involve any serious difficulty in their solution, are worthy of more consideration. Whenever an officer, by virtue of a warrant directed to him and placed in his hands for service, arrests the party against whom it has been issued by a court of competent jurisdiction, the law imposes duties upon each of the parties which they are respectively bound to observe. The officer is to explain the cause for which he makes the arrest ; to state the nature and substance of the process which gives him the authority which he professes to exercise ; and, if it is demanded of him, to produce and exhibit it to his prisoner for his perusal, that he may have no excuse for resistance. 1 Chit. Crim. Law, 51. On the other hand, the accused is required to submit to the arrest, to yield himself immediately and peaceably into the custody of the officer, who can have no opportunity, until he has brought his prisoner into safe custody, to make him acquainted with the cause of his arrest, and the nature, substance and contents of the warrant under which it is made. 1 Russell on Crimes, (7th Amer. ed.) 520 & seq. These are obviously successive steps. They cannot all occur at the same instant of time. The explanation must follow the arrest; and the exhibition and perusal of the warrant *357must come after the authority of the officer has been acknowledged, and his power over his prisoner acquiesced in.
And a majority of this court are of opinion, that at the trial of this cause in the common pleas none of the directions in matters of law which are now complained of were at variance with the principles above stated, or in any way erroneous, when considered in their connection with the matters of fact in relation to which they were given. If treated merely as abstract propositions, perhaps some part, both of the rulings, and of the refusals of the presiding judge to rule, may seem to have been fairly obnoxious to objection. But neither the one nor the other are to be regarded as if they were formal statements of a broad and unqualified proposition or principle of law. They were plainly not so intended, and could not have been so understood. The correctness of particular rulings is always to be ascertained and determined by taking into consideration for what purpose and under what circumstances, in what connection and with what qualifications, they were made. In this case, the instructions desired by the defendants, which were withheld, and also those which were submitted to the jury, are so to be examined and interpreted. The general terms in which each is expressed are to be taken as qualified by the facts in reference to which they were respectively called for and applied.
It appears from the bill of exceptions, that the evidence in the case was conflicting and contradictory in relation to what occurred at and immediately after the time when the defendant B. Cooley was arrested. That which was produced in his behalf tended to show that he subniitted quietly, without opposition or objection, to the arrest, and made no effort to escape; but that, being treated with harshness and unj ustifiable severity by the officer, a contest arose between them, during the continuance of which there was much noise and confusion. On the other hand, the government attempted to prove that, when arrested, Cooley manifested no disposition to submit, or to yield obedience to the officer; but instantly attempted to effect his escape; that, from a crowd of fifty people near by, there came to him repeated cries never to be taken alive; that a violent resistance on his *358part, aided by persons acting in cooperation with him, immediately ensued, during the continuance of which a severe blow was struck upon the breast of the officer by another of the defendants.
It was in reference to the evidence developing these various occurrences, that the court, after first informing the jury in very express terms that if Cooley, when seized, was not told that he was arrested, or if the officer refused, when requested, to inform him why he was taken, he might lawfully use all the resistance necessary to disengage himself, declined to give the further instructions asked for by the defendants. And the refusal, under such circumstances, and considered in that connection, was right; for, in substance and effect, it amounted to no more than this, that Cooley could not, by his own impetuous and violent conduct, first deprive the officer of any reasonable and sufficient opportunity to read his warrant or state the cause of making the arrest, and then avail himself of the omission of the officer to do so, as a justification of his own resistance and efforts to escape.
Whether the particular instruction, that any person present aiding, abetting or approving, by words, acts or signs the resistance of B. Cooley, would be equally liable with him, was correct, is now wholly immaterial, since no one has been convicted of any such offence; and therefore there is no injured party to complain of its possible inaccuracy.
The rule prescribed in reference to the liability of Aaron M. Cooley and Harrison was sufficiently favorable to them, and perhaps somewhat more so than could be fully sustained. But, at any rate, they have no cause of complaint that they were held to a too stringent responsibility. It is found by the jury, that they made an assault upon Rice, which they could not justify ; but, under the instructions of the court, they were relieved from the more serious and aggravated part of the charge made against them, of having committed it upon an officer in the legal discharge of his duty. Exceptions overruled.